EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Bryan Lempia (reg. 39746).

The application has been amended as follows: 

As to claim 7, in lines 8 and 10 of claim 7, claimed limitation of “maximum value Cmax” is replaced with - - maximum value ΔCmax - - 

The reason for the changes made for the current instant claim 7 is adequate and proper to eliminate typo issues.

As to instant specification, in para. 0059, phrase “maximum value Cmax” and “maximum Cmax” are replaced with - - maximum value ΔCmax - - 

As to instant specification, in para. 0073-0074, phrase “maximum value Cmax” is replaced with - - maximum value ΔCmax - - 

The reason for the changes made for the current instant specification is adequate and proper to eliminate typo issues.
Allowable Subject Matter
	Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

The best prior art found to record are: 

Shim - US 20160087289 teaches a system for discharging gases and condensed water from a fuel cell system, which includes a fuel cell stack, a water trap that temporarily stores gases and water discharged from anodes of the fuel cell stack and condensed water; an integrated drain valve that is mounted at the water trap; and a controller that control discharging of the gases and the condensed water by opening and closing the integrated drain valve based on at least one of an output signal from a water level sensor, wherein the water level sensor is mounted in the water trap and senses the condensed water (see [0013, 0015, 0018]).

Son – US 20180277867 teaches a heating system for a water removal for a fuel cell (abstract and [0001]), wherein the system further include a water level sensor in separator 236 to indicate that the water level is not decreasing as expected ([0048]).

However, Shim and Son fails to teach resetting a reference output value of each electrode to a current output value of each electrode, by the controller; checking output variation of each electrode depending on the reset reference output value, by the controller; wherein the threshold value is differently set to a first threshold value applied when a water level in the water trap is relatively rapidly changed and a second threshold value applied when the water level in the water trap is relatively slowly changed, in combination with the remaining limitations of a claim 1.

Hence the prior art of record fails to teach the invention as set forth in claims 1-7 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861